Exhibit 10.7

[Redhook Ale Brewery Letterhead]

June 30, 2008




Sebastian Pastore
Widmer Brothers Brewing Company
929 North Russell Street
Portland, OR 97227


Dear Sebastian:

As you know, Widmer Brothers Brewing Company ("Widmer") has agreed to merge into
Redhook Ale Brewery, Incorporated (the “Merger”), and on the closing date of the
Merger (the "Effective Date"), the surviving corporation will be named Craft
Brewers Alliance, Inc. (the "Company").  The purpose of this letter is to
confirm our understanding about your employment as the Vice President of Brewing
Operations and Technology of the Company.  As of the Effective Date, this letter
will supersede your existing Employment Agreement with Widmer.

You will be an “at-will” employee.  Our mutual agreement regarding your salary,
severance and other benefits and obligations, beginning as of the Effective
Date, is set forth below.

Compensation and Benefits

Your annual base salary will initially be $170,000 (before standard tax
withholdings and other payroll deductions).  Your base salary level will be
reviewed annually for adjustment beginning January 1, 2009 by the Compensation
Committee and its recommendation will be submitted to the Company's Board of
Directors for approval.  In addition, you are entitled to participate in all of
the Company’s employee benefit programs for which you are eligible, including a
long-term incentive plan for executive officers to be developed by the
Compensation Committee of the Board.  During the third quarter of 2008, an
independent study will be conducted by an outside research firm to evaluate and
propose a structure for your total compensation, including components of base
salary, short term bonus and a long term incentive plan.  This research will be
presented to the Compensation Committee with recommendations from the Co-CEO’s
for the Committee’s and/or Board’s consideration.

You will be eligible for a yearly bonus, such bonus to be approved by the Board
on recommendation of the Compensation Committee.  We anticipate that a portion
of your bonus will be discretionary, and a portion will be paid upon achieving
certain targets approved by the Compensation Committee or the Board.  .For the
period from January 1, 2008, to December 31, 2008, your target bonus will be
$34,000, less the total amount, if any, that, prior to the Effective Date, is
(a) paid to you as a bonus or (b) approved for payment to you as a bonus by the
Widmer Compensation Committee.  No other bonus will be payable under your
existing Employment Agreement with respect to services during 2008.

--------------------------------------------------------------------------------



Severance

In the event that your employment with the Company is terminated by the Company
for any reason other than “for cause”, the Company will continue to pay you your
then base salary for a period of months (the “Severance Period”) equal to the
lesser of (a) the number of full years of service you have accrued with the
Company, including time spent at Widmer and Craft Brands Alliance LLC, or (b) 24
months. In addition, the Company will promptly make a cash payment to you in an
amount equal to 100% of your unused Paid Time Off ("PTO") hours accrued through
the date of termination in accordance with the provisions of the Company's PTO
Plan then in effect; provided, however, that during the term of your employment
with the Company, if you do not use all available PTO by the end of a fiscal
year, you may carry over your unused time to the following fiscal year until you
reach a maximum of two times your accrual hours per year. The Company will also
continue to provide you, for the Severance Period or 18 months, whichever is
less, the same health benefits as were being provided to you at the time of
termination, provided, however, that such benefits shall terminate in the event
you find new employment with comparable health coverage.  Additionally, if,
during the Severance Period, you become employed or associated with a brewing or
other company that the Company determines, in its reasonable discretion, is a
competitor of the Company or Anheuser-Busch, Incorporated, your salary
continuation payments will terminate as of the effective date of such employment
or association.  For purposes of this letter, “for cause” means that you have
engaged in conduct which has substantially and adversely impaired the interests
of the Company, or would be likely to do so if you were to remain employed by
the Company; you have engaged in fraud, dishonesty or self-dealing relating to
or arising out of your employment with the Company; you have violated any
criminal law relating to your employment or to the Company; you have engaged in
conduct which constitutes a material violation of a significant Company policy
or the Company's Code of Ethics, including, without limitation, violation of
policies relating to discrimination, harassment, use of drugs and alcohol and
workplace violence; or you have repeatedly refused to obey lawful directions of
the Company’s Board of Directors.

If there is a substantial adverse change in the nature or status of your title,
position, duties, or reporting responsibilities as an executive of the Company,
you have the option to resign and receive the same severance and health benefits
as if you were terminated not "for cause" calculated at the base salary in
effect prior to such adverse change in your position with the Company.  This
option will expire, if not previously exercised, at the close of business on the
45th calendar day following (a) your receipt of written notice from the Company
of the substantial adverse change in your title, position, duties, or reporting
responsibilities or (b) your delivery of written notice to the Company that you
believe a substantial change in your title, position, duties, or reporting
responsibilities has occurred.

--------------------------------------------------------------------------------



The Company may require you to execute an appropriate general release of claims
that you may have relating to your employment at the Company and termination of
your employment as a condition to your receipt of any severance payments or
other benefits other than those required by law or provided to employees
generally.

Code of Conduct

By your signature below, you agree to comply with the Company’s Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company’s
policies and procedures in effect from time to time for senior executives of the
Company.

We appreciate your continued efforts on behalf of the Company, and look forward
to having you as a member of our team for years to come.

Sincerely,

Paul Shipman
Chief Executive Officer


Acknowledged and Agreed:

__/s/ Sebastian Pastore___________________
Sebastian Pastore


Date: June 30, 2008


